Citation Nr: 1621957	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder claimed to be the result of an injury in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran had active military service from August to December 1976 and from October 1980 to July 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a videoconference hearing at the RO in April 2012 before the undersigned Veterans Law Judge of the Board.

The Board since has twice remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration, initially in September 2012 and more recently in March 2015.  The initial remand was especially to try and have doctors that reportedly had told the Veteran his low back disability is the result of injury during his service, as opposed to since, document their opinions in writing, also to obtain their treatment records if not already in the claims file.  The more recent remand was to obtain more recent VA treatment records the Veteran tacitly had made reference to in his October 2012 letter, including especially any current or outstanding records dated since August 2010.

The AOJ completed this additional development of the claim, but continued to deny it, so the claim is again before the Board.


FINDINGS OF FACT

The most probative (meaning most competent and credible) medical and other evidence of record preponderates against finding that the Veteran's low back disorder - notably, the degenerative changes of his lumbar spine - is due to events (trauma included) occurring during his active military service or that he had arthritis in his low back within the year immediately following his ultimate discharge from service in July 1983, so by July 1984.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, ideally, prior to an initial unfavorable decision on a claim by the AOJ, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When the claim is for service connection, this notice should also address the "downstream" disability rating criteria and effective date elements of the claim in the eventuality service connection is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in November 2007, which included the required information concerning the downstream elements of his claim pursuant to the holding in Dingess.


Moreover, to satisfy its additional obligation to assist the Veteran with this claim, VA has obtained his service treatment and personnel records, also assisted him in obtaining other relevant evidence - including concerning his evaluation and treatment since service, whether from VA or elsewhere, additionally provided him a VA compensation examination, including for a medical nexus opinion concerning the etiology of his claimed condition, especially in terms of its purported relationship with his military service, and afforded him the opportunity to give testimony before the Board (the transcript of which, as mentioned, since has been associated with the virtual record).  

All known and available records relevant to this claim at issue in this appeal have been obtained and associated with the file, to the extent obtainable, and the Veteran has not contended otherwise, much less shown that any notice or assistance defect, even on the chance one has occurred, is unduly prejudicial, meaning necessarily outcome determinative of his claim, i.e., more than harmless.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); 38 C.F.R. § 20.1102.

II. Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Establishing entitlement to service connection generally requires having competent and credible evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) correlation or "nexus" between the disease, injury or event in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as arthritis, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, or legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


In this decision the Board has considered all lay and medical evidence as it pertains to this claim.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the competency and credibility and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The question of whether the Veteran has a low back disorder is not in dispute.  He has been diagnosed with degenerative changes of the lumbar spine.  See December 2008 x-ray and October 2009 VA examination.  What is in dispute, however, is whether this disability incepted during his service, or within a year of his eventual discharge since involving arthritis to in turn warrant presuming it incepted during his service, or is otherwise related or attributable to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against this posited correlation.  


During his April 2014 Board hearing, the Veteran testified that he had hurt his back moving heavy hospital equipment (x-ray screens) during his second period of service.  He further testified that he was treated in service for the injury with bed rest.  The back pain was said to encompass his entire back and continues to the present day.  

As already alluded to, arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  The Veteran does not contend he injured his back during his first period of service from August to December 1976 nor does the evidence support such a finding.  His service treatment records (STRs) show he complained of back pain in July 1982, so during his second period of service, after moving "heavy stuff."  He was diagnosed with musculoskeletal back pain and strain.  Medical providers prescribed medication and three days bed rest.  A heating pad was given two days after the initial treatment.  On the third day following the initial complaints, he had a normal examination.  The muscle strain was considered to be slowly resolving.  No refills were given on the medication.  There were no further complaints in service.  He reported recurrent back pain in his separation report of medical history dated in May 1983; however the corresponding physical examination was unremarkable for a low back disorder, much less of the chronic or permanent variety.

To the extent the Veteran is asserting that he has had continuing or ongoing problems with his back since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology since his service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, the first complaints of back pain after his discharge from his second period of service were some 9 years later in February 1992, so well beyond the 1-year presumptive period.  That said, the applicable VA regulation, 38 C.F.R. § 3.303(b), only requires continuous symptoms, not instead continuous treatment for them.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Moreover, as a general proposition, the lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  

There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In deciding this claim, the Board must consider all pertinent evidence, so not just the Veteran's lay assertions regarding how long he has experienced low back-related symptoms.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Indeed, in Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997), the Federal Circuit Court explicitly rejected the argument that "the Board must accept the Veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and held, instead, that the Board must determine "the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence".  In Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009), the Federal Circuit Court similarly held that the Board may properly conclude that unrebutted evidence is insufficient to trigger a presumption, here, either that the Veteran had compensable low back disability within a year of his discharge from service or that he has continuously experienced the effects of this condition during the many years since.  The passage of time between his discharge and initial complaint or diagnosis, post service, is one factor tending to weigh against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability during which there was no clinical documentation of the claimed disorder).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here notably, an entry dated in August 1993 shows the Veteran complained of low back pain and spasm after lifting a heavy bag as a civilian, which suggests an intercurrent cause of his current low back condition.  Early degenerative changes, with no significant acute osseous abnormalities, were not first seen until even more recently on x-ray in December 2008, which is clearly well outside the one-year presumptive period for having initially developed arthritis (because he served until July 1983, the pertinent one-year presumptive period expired in July1984).  38 C.F.R. §§  3.307, 3.309(a).


As a chronic low back disorder was not shown during service or for many years thereafter, service connection may only be granted if there is competent and credible evidence otherwise linking or attributing the current disability owing to this condition to the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible evidence, even after the Veteran was examined by VA specifically for medical comment to assist in making this important determination of causation.

After reviewing the claims file (including the STRs) and physically examining the Veteran, the October 2009 VA examiner concluded that the Veteran's current low back disorder (degenerative changes of the lumbar spine) was less likely as not related to the injury in service.  The examiner reasoned that complaints identified in the STRs were confined to the mid-to-upper back and neck in 1982, and the current findings were that of low back pain.  So that examiner disassociated all current disability from the Veteran's service.  See again Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Board acknowledges that the Veteran testified in 2012 that his back pain was throughout his back (so lower, middle and upper portions) and that medical providers have told him that his current disability is related to or the result of his service.  But his account that he was told this by his physician does not constitute competent and credible evidence of the required nexus or relationship between his current low back disability and service.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding the connection between what a physician said and a layman's account of what was purportedly said, filtered through a layman's sensibilities, simply too attenuated and inherently unreliable to constitute competent and credible evidence supportive of a claim).


Perhaps of equal or even greater significance, however, when specifically afforded the opportunity to provide such supporting opinions pursuant to the Board's September 2012 remand directive, the Veteran did not.  His failure to provide and/or identify the opinions (reduced to writing) constitutes a failure to cooperate in the development and adjudication of his claim.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  His lack of response after a specific request causes the Board to draw a negative inference from his inaction.  

The Board realizes the Veteran is competent to report symptoms of pain in his back.  But he is incompetent to determine whether these symptoms are a manifestation of a disability or disease owing to his military service.  See Jandreau, supra.  Degenerative disease of the lumbar spine is a complex, not simple, condition, so medical evidence, not just lay evidence, is required to establish this association.  Moreover, this is a case-by-case determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2) defining what constitutes competent lay versus medical evidence.

In sum, a chronic low back disorder was not diagnosed during service or for many years thereafter.  No symptoms actually related to the back have been identified in the medical record for continuity of symptomatology after the Veteran's discharge from service.  Walker, supra.  The competent and credible medical evidence of record does not support finding that his current low back disorder - notably, the degenerative changes mentioned - is related or attributable to his service.  The evidence is not in relative equipoise on this determinative issue.  Thus, the preponderance of the evidence is against the claim, and the appeal therefore must be denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.



ORDER

The claim of entitlement to service connection for a low back disorder alleged to be the result of an injury in service is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


